Title: General Orders, 2 October 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplankspoint Wednesday October 2d 1782
                     Parole Champaign,
                     Countersigns Antwerp, Ostend.
                  
                  For the day tomorrow Major WrightMajor WarnerBrigade Major ConverseBrigade Qr Master RipleyFor duty tomorrowthe 3d Connecticut & 9th Massa regiment.
                  The Commander in Chief forbids the sending or permitting Boats to go down the river, from this Camp without his leave;  Noncommissioned officers or soldiers, who are detected in going down the river by Water, or below the advanced posts of the army, by land without proper authority will be severely punished.
                  Lieutenant Bradford of the 2d regiment of Artillery is appointed Adjutant to the same from the 21st July last, vice Lieutenant Giles resigned.
                  Lieutenant John Welch is appointed Quartermaster to the Rhodeisland regiment from the 1st of May last vice Lieutt Sayles promoted.
                  Lieutenant Greenman of the Rhode island regt is appointed Adjutant to the same from the 1st of september last vice Lieutenant Rodgers resigned that office.
                  
               